Bookstaver, J.:
This application to cancel and revoke a liquor tax certificate is very similar in its facts to the Fall case (26 Misc. 611, aff’d 39 'App. Div. 671), and the motion should be granted on that authority. The law does not, and should not, give any help to the man who first, on his application and for the purpose of securing the certificate, swears that the business is his own, and then, on supplementary proceedings, and for the purpose of defeating Ms creditors, swears it belonged to another. Motion granted, with $10 costs.